The petition by the defendant for certification for appeal from the Appellate Division of the Circuit Court is denied on the ground that (1) it was conceded that the judgment file offered was the original judgment file and (2) the defect in the original judgment file, under the rule of cases such as Banach v. Bohinski, 107 Conn. 156, 139 A. 688, and State v. Leopold, 110 Conn. 55, 147 A. 118, was not raised in the trial court. Nothing herein is to be construed as approving the opinion of the Appellate Division so far as it is based on other grounds.